Citation Nr: 1202261	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include somatoform disorder and major depression.  




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1997 and from March 2000 to March 2003.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO.  

During the course of her appeal, the Veteran requested a hearing at the RO.  In May 2007, she received notice that a hearing was scheduled for June 2007; however she failed to appear.  

The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran or her representative regarding the hearing request or her failure to appear.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC in June 2010.  

Of preliminary importance, the Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record indicates current diagnoses of somatoform disorder and major depression; accordingly, the Board finds that the Veteran's claim regarding her psychiatric disorder is most appropriately characterized as reflected on the title page of this decision.  

The issue of service connection for left ear tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the delay, additional action is required by the RO prior to appellate review.  

In the June 2010 remand, the Board requested that an attempt be made to obtain outstanding Social Security Administration (SSA) records, that the Veteran be afforded a VA examination to determine the nature and likely etiology of her claimed chronic fatigue syndrome, and that, if required, she be afforded a VA examination to determine the nature and likely etiology of her claimed acquired psychiatric disorder.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately, the Board finds that the RO failed to substantially comply with the directives of the Board's remand.  Additional development is needed prior to further consideration of the claim.  

First, the Board notes that a review of the claims file fails to show that an attempt has been made to obtain a complete copy of any SSA disability determination with all associated medical records.  In this regard, the Board notes that a SSA inquiry, conducted in September 2010, shows that the Veteran was denied SSA benefits.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  

The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.  As the RO has failed to document the unavailability of these records, an attempt must be made to locate them and associate them with the claims file.  

Secondly, the Board finds that the attempt to provide the Veteran with various VA examinations to ascertain the etiology of her claimed disorders was lacking in several respects.  

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, the consequences for failing to report of VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

The Veteran was initially scheduled for a VA mental disorders (except posttraumatic stress disorder (PTSD) and eating disorders) examination in June 2010 by the Syracuse, New York VA Medical Center (VAMC), as per request by the AMC. The record indicates that the Veteran was also scheduled for examination a VA chronic fatigue syndrome examination a few days later.  However, the record fails to show that the Veteran was notified of her scheduled VA examinations.  

A Compensation & Pension (C&P) examination detail report, dated in July 2010, shows that the examinations were cancelled by the RO for "failed to report."  

Moreover, the C&P examination detail report reveals detailed instructions that the Veteran undergo a VA chronic fatigue syndrome examination, but does not include instructions that she undergo a mental disorder examination beyond mention that she should be scheduled for the examination.  

A letter from the AMC to the Veteran, dated in September 2010, indicates that she failed to report for her scheduled VA examinations on July 21st and 26th in connection to her claim, and shows she was informed of the requirements of 38 C.F.R. § 3.655(b).  

In a Written Brief Presentation, dated in October 2011, the Veteran's representative requested that the case be remanded for the purpose of scheduling the examinations.  The representative posited that there could have been a mistake in the delivery of the letters from VA to the Veteran, which resulted in her not being given notice of the date, time, and location of the examination.  

The representative requested that the Veteran's VA examinations be rescheduled, and that notice of the scheduled examinations be sent to her current home address.  

The Board agrees with the Veteran's representative that the matter must again be remanded for appropriate development of the claim.  The Veteran contends that her psychiatric disorder is related to emotional abuse received during service and that her chronic fatigue syndrome is related to her mental disorder.  There is in-service treatment for fatigue, and post-service evidence indicating continuity of symptomatology.  Further, there is in-service evidence of personal difficulties with various supervisors throughout service and associated stress, and there is post-service evidence of somatoform disorder and major depression, which have been related to the claimed fatigue disorder.  

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current chronic fatigue syndrome or acquired psychiatric disabilities are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, as noted in its prior remand, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and VA examinations should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011).  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that she has a duty to cooperate, to include reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  She is advised that she has an obligation to assist VA in the development of her claims, and that failure to do so may result in an adverse decision.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2.  After any outstanding records are received or determined to be unavailable, the RO should arrange for the Veteran to undergo a VA chronic fatigue syndrome examination to determine the current nature and likely etiology of her claimed chronic fatigue syndrome disorder.  

All indicated tests and studies are to be performed.  Prior to the examination the entire claims folder and a copy of this remand must be made available to the examiner for review of the case.  

A notation to this effect must be included in the examination report.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Chronic Fatigue Syndrome Examination, revised on May 25, 2010.  

Following a review of the claims folder and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any disability manifested by chronic fatigue syndrome had its clinical onset during the Veteran's period of active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability manifested by chronic fatigue syndrome was caused or aggravated by any diagnosed psychopathology.  

Any opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report, including an explanation of any alternative etiology.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  After the above-requested records are received or determined to be unavailable, the RO should arrange for the Veteran to undergo a VA mental disorders examination to determine the current nature and likely etiology of the claimed acquired psychiatric disorder.  

All indicated tests and studies are to be performed.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

Prior to the examination the entire claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to this effect must be included in the examination report.  

Following a review of the claims folder and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current acquired psychiatric disability had it clinical onset during her active service.  

Any opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report, including an explanation of any alternative etiology.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



